United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Platte, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1359
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 13, 2011 appellant filed a timely appeal of the December 14, 2010 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of the vagina,
ovaries, bladder, colon and rectum, warranting an additional schedule award.
On appeal, appellant contends that the medical evidence from her attending physicians
and an OWCP medical adviser is sufficient to establish her entitlement to an additional schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, a part-time flexible clerk, sustained aggravation of
uterine prolapse, cystourethrocele and rectocele as a result of her federal work duties.2 It
authorized a total vaginal hysterectomy which was performed on February 8, 2002.3
On August 9, 2004 appellant filed a claim, Form CA-7, for a schedule award.
In a November 10, 2004 decision, OWCP granted appellant a schedule award for 100
percent impairment of the cervix/uterus. The period of the award ran for 205 weeks from
July 15, 2004 to June 18, 2008.4
On January 5, 2007 appellant filed a Form CA-7 for a claim for an additional schedule
award. In a December 6, 2006 medical report, Dr. John W. Ellis, an attending Board-certified
family practitioner, advised that she had reached maximum medical improvement in
January 2003. He opined that appellant had 20 percent impairment of the vagina due to vaginal
disease and/or deformity with painful sexual intercourse, 10 percent impairment of the bladder
due to signs and symptoms of bladder disorder secondary to cystocele and 10 percent impairment
of the rectum/colon due to signs of rectal/colon disorder based on the fifth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides). Dr. Ellis concluded that her impairments were caused by the accepted injuries and
resultant surgeries.
By letter dated February 26, 2007, OWCP advised appellant that Dr. Ellis’ December 6,
2006 report was insufficient to establish her schedule award claim because it did not provide
sufficient medical rationale and findings to support the stated impairment ratings. It requested
that she submit rationalized medical evidence which included an impairment rating based on the
fifth edition of the A.M.A., Guide.
In an April 4, 2007 report, Dr. Ellis reviewed a March 21, 2007 report of Dr. Gary L.
Conell, a Board-certified family practitioner, who found on physical examination of appellant
following her hysterectomy that her tubes and ovaries were normal by palpation. He reiterated
his prior opinion that appellant had 20 percent impairment of the vagina due to vaginal disease
and/or deformity with painful sexual intercourse, 10 percent impairment of the bladder due to
signs and symptoms of bladder disorder secondary to cystocele and 10 percent impairment of the
rectum/colon due to signs of rectal/colon disease/disorder.
On April 30, 2007 Dr. Daniel O. Zimmerman, a Board-certified internist and OWCP
medical adviser, reviewed appellant’s medical records, including Dr. Ellis’ reports. Based on
2

OWCP subsequently accepted appellant’s claim for recurrent severe temporary aggravation of major depressive
disorder without mention of psychotic behavior.
3

On November 20, 2002 OWCP accepted that appellant sustained a recurrence of disability on September 27,
2002 causally related to her accepted employment injuries. By decision dated September 16, 2004, it reduced her
compensation to zero based on its finding that her actual earnings as a modified sales/service distribution associate
at the employing establishment fairly and reasonably represented her wage-earning capacity.
4

According to 20 C.F.R. § 10.404(b), 205 weeks of compensation reflects a total for permanent impairment to
both the uterus/cervix and the vulva/vagina.

2

these records, he advised that her claim should not be accepted for any additional conditions or
schedule award. Dr. Zimmerman stated that Dr. Ellis failed to provide any physical examination
findings to support his impairment ratings.
In a May 9, 2007 decision, OWCP denied appellant’s claim for an additional schedule
award based on Dr. Zimmerman’s April 30, 2007 medical opinion.
On June 28, 2007 appellant requested reconsideration.
In a May 31, 2007 report, Dr. Ellis stated that his impairment ratings were sufficient to
establish appellant’s entitlement to a schedule award for the vagina, bladder and rectum/colon.
In a June 25, 2007 report, Dr. Conell stated that appellant’s disability was secondary to
her accepted conditions for which she underwent surgical repair. He advised that a recent pelvic
examination revealed that her cystocele and rectocele conditions had completely resolved.
On August 20, 2007 Dr. Zimmerman reviewed appellant’s medical records, including the
reports from Dr. Ellis and Dr. Conell. He stated that Dr. Ellis did not provide any history or
examination findings to support his impairment ratings which were not in accordance with the
A.M.A., Guides. Dr. Zimmerman further stated that Dr. Conell’s normal pelvic examination
findings precluded consideration of a schedule award under the A.M.A., Guides.
In a decision dated September 13, 2007, OWCP denied modification of the May 9, 2007
decision based on Dr. Zimmerman’s August 20, 2007 medical opinion.
On January 9, 2008 appellant requested reconsideration.
In a December 24, 2007 report, Dr. Ellis again opined that appellant had 20 percent
impairment to the vagina and 10 percent impairment each to the rectum/colon and bladder based
on the fifth edition of the A.M.A., Guides.
In a March 2, 2008 report, Dr. Zimmerman stated that, although Dr. Ellis cited
appellant’s history in his April 4, 2007 report, he did not conduct a physical examination to
calculate his April 4, 2007 impairment ratings as required by pages 163 through 169 of the fifth
edition of the A.M.A., Guides. He further stated that OWCP did not provide schedule awards for
impairment to the bladder, rectum and colon. Dr. Zimmerman concluded that Dr. Ellis’ report
provided no basis for OWCP to process additional impairment ratings.
In a March 11, 2008 decision, OWCP denied modification of the September 13, 2007
decision. It found that the medical evidence submitted by appellant was insufficient to establish
her entitlement to an additional schedule award. OWCP also found that there was no provision
under FECA for a schedule award for impairment to the bladder, rectum and colon.
By letter dated January 6, 2009, appellant requested reconsideration.
In an October 24, 2008 report, Dr. Gerald A. Snider, a family practitioner, advised that
appellant had reached maximum medical improvement. He determined that she had 20 percent
impairment of the vulva based on a category 2 impairment, 26 percent impairment each of the
cervix and fallopian tube based on a category 3 impairment based on the fifth edition of the
A.M.A., Guides.
3

In a March 13, 2009 report, Dr. Zimmerman reviewed Dr. Snider’s October 24, 2008
findings. He determined that appellant had 35 percent impairment of the cervix/uterus under
Table 7-10 of the fifth edition of the A.M.A., Guides, entitling her to 72 weeks of compensation
for schedule award purposes.
On March 27, 2009 OWCP issued a decision denying modification of the March 11, 2008
decision. The medical evidence submitted by appellant was insufficient to establish her
entitlement to an additional schedule award.
On March 12, 2010 appellant filed a Form CA-7 for an additional schedule award. In a
February 11, 2010 report, Dr. Michael E. Hebrard, an attending Board-certified physiatrist,
obtained a history of the physical employment injuries and her medical treatment. He noted that
appellant’s problems with urination which was extremely painful and lack of daily bowel
movements. On physical examination, Dr. Hebrard advised that she had a horizontal suprapubic
scar and palpable spasm of the lumbar musculature. Motor manual muscle strength testing
revealed 4 to 4+/5 strength in the hip flexors and abductors. Range of motion measurements for
the knee, ankle, hips and lumbar spine were essentially normal. On sensory examination,
Dr. Hebrard reported that the upper and lower extremities were intact to light touch and pinprick.
Appellant tended to over-pronate in the mid stance of the gait cycle. Dr. Hebrard advised that
she had uterine and uterovaginal prolapse, and chronic pelvic muscular dysfunction and
instability. He stated that appellant was status post total vaginal hysterectomy and anterior and
posterior repair with culdoplasty, an abdominal Burch procedure and rectocele repair.
Dr. Hebrard advised that she had reached maximum medical improvement on January 21, 2010.
Utilizing the sixth edition of the A.M.A., Guides, he determined that appellant had a class 2
impairment under Table 7-10 due to vulvar or vaginal disease which made sexual intercourse
possible only with some degree of difficulty. Dr. Hebrard further determined that the physical
examination grade modifier was consistent with moderate alteration in vaginal or vulvar anatomy
with the mention of adhesions and a history of postoperative infection secondary to a
December 13, 2002 rectocele repair and abdominal Burch procedure. A computerized
tomography (CT) scan of the pelvis showed status post total abdominal hysterectomy.
Dr. Hebrard advised that, since appellant had a hysterectomy, she was surgically induced to
become postmenopausal. He noted page 151 of the A.M.A., Guides, which stated that someone
who fell into the class 2 impairment category, but stated that sexual intercourse was not possible,
would be rated at 17 percent impairment. Dr. Hebrard concluded that appellant had 13 percent
impairment of the vagina due to her difficulty with dyspareunia.
On May 6, 2010 Dr. Zimmerman reviewed Dr. Hebrard’s February 11, 2010 findings.
He stated that since Dr. Hebrard’s 13 percent impairment rating was not based on a pelvic or
speculum examination, Dr. Hebrard would not have been able to know whether, as he speculated
that, there was moderate alteration in vaginal or vulvar anatomy with limited potential for
vaginal delivery if appellant was premenopausal as required for a class 2 impairment under Table
7-10 on page 151 of the sixth edition of the A.M.A., Guides. Dr. Zimmerman advised that even
if Dr. Hebrard’s opinion was acceptable, it would have resulted in a lesser percentage of
impairment than that previously awarded. He concluded that his report did not warrant an
additional schedule award.
By decision dated May 11, 2010, OWCP denied appellant’s claim for an additional
schedule award based on Dr. Zimmerman’s May 6, 2010 opinion.
4

On June 2, 2010 appellant requested a telephone hearing before an OWCP hearing
representative.
During the October 13, 2010 hearing, Dr. Mark Wilson, a Board-certified internist,
testified that based on the sixth edition of the A.M.A, Guides, appellant had 100 percent
impairment to the uterus due to her hysterectomy, 13 percent impairment to the vulva/vagina
based on a category 2 impairment under Table 7-10, 19 percent impairment to the bladder due to
incontinence based on a category 2 impairment under Table 4 (chapter 7) and 22 percent
impairment to the colon and rectum based on a class 2 impairment under Table 6-5.
On November 2, 2010 Dr. Virginia I. Miller, a Board-certified pathologist and OWCP
medical adviser, reviewed appellant’s medical record and advised that she had a 100 percent
uterine impairment because the uterus was surgically removed. She stated that the prior schedule
award for impairment to the uterus amounted to 205 weeks of compensation and appeared to
include impairment to the cervix, vulva and vagina. Therefore, Dr. Miller advised that additional
separate awards for these body parts would not be appropriate. She stated that appellant was not
entitled to an additional schedule award for loss of the ovaries because surgical reports showed
that these organs were not removed and Dr. Ellis’ April 4, 2007 report stated that her “ovaries
and tubes were normal by palpation.” Dr. Miller related that no other medical report mentioned
any symptoms or signs of ovarian impairment due to her employment. She concluded that
additional medical reports detailing such signs and symptoms, if any, were needed to calculate
impairment of these organs.
In a December 14, 2010 decision, OWCP’s hearing representative affirmed the May 11,
2010 decision. He found that FECA did not provide for a loss of function of the bladder, colon
and rectum. The hearing representative further found that appellant was not entitled to an
additional schedule award for the vulva/vagina and ovaries. He stated that under proposed
FECA amendments, she was only entitled to receive 309 weeks of compensation which included
52 weeks for each ovary and the record established that there was no loss of use of her ovaries
and 205 weeks for the remaining female reproductive organs for which she had already received
a schedule award for 100 percent loss of use of her cervix/uterus.5
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
5

Also, in the December 14, 2010 decision, OWCP’s hearing representative reversed a July 27, 2010 decision
which found that appellant received an overpayment of $32,107.91 for the period November 21, 2004 to June 17,
2005 because she received schedule award compensation for 205 weeks rather than 127 weeks. He found that she
was entitled to 205 weeks of compensation based on her schedule award for 100 percent impairment of the uterus.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

5

applicable to all claimants.8 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.9 For decisions issued after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.10
For decisions issued after May 1, 2009, the sixth edition will be used.11
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).12 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.13 FECA identifies members such as the arm, leg,
hand, foot, thumb, finger and toes. FECA also specifies loss of hearing and vision, the loss of an
eye and serious disfigurement of the face, head or neck.14 Section 8107(c)(22) of FECA
provides for the payment of compensation for permanent loss of any other important external or
internal organ of the body as determined by the Secretary of Labor.15 The Secretary of Labor has
made such a determination, and pursuant to the authority granted in section 8107(c)(22), added
the breast, kidney, larynx, lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina to
the compensation schedule.16
ANALYSIS
OWCP accepted that appellant sustained aggravation of uterine prolapse,
cystourethrocele and rectocele and authorized a total vaginal hysterectomy which was performed
on February 8, 2002. At the time it issued the November 10, 2004 decision for 100 percent
impairment of the cervix/uterus, the sixth edition of the A.M.A., Guides was in effect.17
Subsequent to the November 10, 2004 decision, appellant filed several claims for an additional
schedule award. In decisions dated May 9 and September 13, 2007, March 11, 2008, March 27,
2009 and December 14, 2010, OWCP’s hearing representative denied her schedule award claim
for the vagina, ovaries, bladder, colon and rectum. The Board finds that appellant has not met
her burden of proof to establish that she sustained greater impairment.

8

Ausbon N. Johnson, 50 ECAB 304 (1999).

9

Supra note 7.

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

11

FECA Bulletin No. 09-03 (issued March 15, 2009).

12

A.M.A., Guides 494-531.

13

See J.W., 59 ECAB 308 (2008); Paul A. Zoltek, 56 ECAB 325 (2005); Leroy M. Terska, 53 ECAB 247 (2001).

14

5 U.S.C. § 8107(c).

15

Id. at § 8122(c)(22).

16

20 C.F.R. § 10.404(a); Marilyn S. Freeland, 57 ECAB 607 (2006).

17

Supra note 10.

6

On February 11, 2010 appellant’s attending physician, Dr. Hebrard, found that appellant
had reached maximum medical improvement on January 21, 2010 and she had 13 percent
impairment of the vagina due to her difficulty with dyspareunia. He listed findings on physical
and sensory examination of the upper and lower extremities. Dr. Hebrard advised that a CT scan
of the pelvis showed status post total abdominal hysterectomy. He diagnosed uterine and
uterovaginal prolapse and chronic pelvic muscular dysfunction and instability. Dr. Hebrard
stated that appellant was status post total vaginal hysterectomy and anterior and posterior repair
with culdoplasty, abdominal Burch procedure and rectocele repair. Utilizing the sixth edition of
the A.M.A., Guides, he determined that she had a class 2 impairment under Table 7-10 on page
151 due to vulvar or vaginal disease which made sexual intercourse possible only with some
degree of difficulty. Dr. Hebrard stated that the physical examination grade modifier was
consistent with moderate alteration in vaginal or vulvar anatomy with the mention of adhesions
and a history of postoperative infection secondary to the abdominal Burch procedure and
December 13, 2002 rectocele repair. He advised that since appellant had a hysterectomy, she
was surgically induced to become postmenopausal. The Board finds that Dr. Hebrard’s report is
insufficient to constitute the weight of the medical opinion evidence for schedule award
purposes. Impairment to the vulva/vagina was included in appellant’s prior schedule award for
100 percent impairment of the uterus/cervix for which OWCP already paid her appropriate
compensation.18
Dr. Wilson found that appellant had 100 percent impairment to the uterus due to her
hysterectomy, 13 percent impairment to the vulva/vagina based on a category 2 impairment
under Table 7-10, 19 percent impairment to the bladder due to incontinence based on a category
2 impairment under Table 4 (chapter 7) and 22 percent impairment to the colon and rectum based
on a class 2 impairment under Table 6-5. As stated, appellant’s impairment of the vulva/vagina
was included in her November 10, 2004 schedule award for 100 percent impairment of the
uterus/cervix.19 Further, neither FECA nor the regulations provide a schedule award for the
bladder, colon and rectum.20 As discussed, no schedule award is payable for a member, function
or organ of the body not specified in FECA or in the implementing regulations.21 FECA does
not provide for OWCP to add organs or functions to the compensation scheduled on a case-bycase basis and the Board does not have the power to enlarge the provisions of either statute or
regulations.22 Consequently, appellant is not entitled to a schedule award for the bladder, colon
and rectum impairment.
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its OWCP medical adviser to apply the A.M.A., Guides to the findings of the attending
physician.23 On May 6, 2010 Dr. Zimmerman, OWCP’s medical adviser, reviewed the medical
18

Supra note 16.

19

Id.

20

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404.

21

Supra note 13.

22

Janet C. Anderson, 54 ECAB 394 (2003).

23

J.B., Docket No. 09-2191 (issued May 14, 2010).

7

record and found that appellant was not entitled to a schedule award for impairment to the
vagina. He explained that as Dr. Hebrard’s 13 percent impairment rating was not based on a
pelvic or speculum examination, he would not have been able to know whether there was
moderate alteration in vaginal or vulvar anatomy with limited potential for vaginal delivery if
appellant was premenopausal as required for a class 2 impairment under Table 7-10 of the sixth
edition of the A.M.A., Guides. Dr. Zimmerman stated that even if Dr. Hebrard’s opinion was
acceptable, it would have resulted in a lesser percentage of impairment than that previously
awarded. Nonetheless the Board notes that appellant was not entitled to an additional schedule
for impairment to the vulva/vagina as such impairment was included in her schedule award for
100 percent impairment to the cervix/uterus.24
The Board finds, therefore, that
Dr. Zimmerman’s opinion is of diminished probative value in determining appellant’s
entitlement to an additional schedule award.
On November 2, 2010 Dr. Miller, a second OWCP medical adviser, reviewed appellant’s
medical record and properly found that her November 10, 2004 schedule award for 100 percent
impairment to the uterus included any impairment to her cervix, vulva and vagina. Additional
separate awards for these body parts would not be appropriate. Dr. Miller also properly found
that appellant was not entitled to a schedule award for impairment to the ovaries. She explained
that surgical reports revealed that these organs were not removed and Dr. Ellis’s April 4, 2007
report stated that appellant’s ovaries and tubes were normal by palpation. Dr. Miller further
explained that there was no other medical evidence of record establishing that appellant had any
symptoms or signs of ovarian impairment due to her employment.
The Board finds that the weight of the medical evidence rests with Dr. Miller, who
provided sufficient medical rationale for her conclusion that appellant was not entitled to an
additional schedule award for the vagina and ovaries. Further, appellant has not submitted
sufficient medical evidence to establish that, as a result of her employment injuries, she sustained
any permanent impairment to another scheduled member or function such that she would be
entitled to an additional schedule award pursuant to the A.M.A., Guides. The Board finds,
therefore, that she is not entitled to a schedule award for permanent impairment to the bladder,
colon and rectum.
On appeal, appellant contended that the medical evidence from her attending physicians
and OWCP’s medical adviser is sufficient to establish her entitlement to an additional schedule
award for the vagina, ovaries, bladder, colon and rectum. As discussed above, the schedule
award she received for 100 percent impairment to the cervix/uterus included any impairment to
the vulva/vagina.25 Further, appellant did not submit any medical evidence establishing
permanent impairment to the ovaries. Lastly, there is no statutory basis for the payment of a
schedule award for impairment to the bladder, colon and rectum under FECA or the
regulations.26

24

Supra note 16.

25

Id.

26

Supra note 20.

8

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
an additional schedule award for permanent impairment to the vagina, ovaries, bladder, colon
and rectum.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

